Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
2.    	This office action for US Patent application 16/704,592 is responsive to after-final amendments filed on 08/30/2021 in response to the Advisory Action and Final Rejection of 07/28/2021 and 04/29/2021, respectively. Claim 9 has been cancelled. Claims 1, 6-7, 10, 12, 14-15, 17, and 20 have been amended, where claims 1 and 14 are independent claims. Currently, claims 1-8 and 10-20 are pending and are presented for examination.

Response to Arguments
3.    	Applicant’s remarks filed on 08/30/2021 with respect to the amendments and arguments have been fully considered and are persuasive. There are no issue(s) remaining.

Allowable Subject Matter
4. 	Claims 1-8 and 10-20 are allowed.


REASONS FOR ALLOWANCE
5.	The following is an Examiner’s statement of reasons for allowance:
The instant invention pertains to creation and user interactions with three-dimensional wallpaper on computing devices.
However, as recommended in the advisory action, Applicant incorporated the remaining allowable subject matter of claim 9 into independent claims 1 and 14, i.e. “upon selection of an original video as wallpaper by the user, create and persistently store in the memory, a wallpaper image matrix, including the respective set sets of wallpaper images of the wallpaper video, such that…”. Consequently, the art of record do not disclose these features, particularly in light of all of the claimed elements when considered as a whole. Although Matas refers to a 2-D array of thumbnail images (i.e., wallpaper images – see e.g. para 0149), Matas does not appear to explicitly teach/suggest to create and persistently store in memory, a wallpaper image matrix (i.e. 2-D array of thumbnail “…each respective set of wallpaper images provides an appearance of a spatial movement or rotation around the respective original image of the original video, and each wallpaper image within the respective set of wallpaper images corresponds to a different spatial movement parameter within the respective original image”. 
 Moreover, further searches have not resulted in finding any other relevant art that explicitly discloses these features and precedes the effective filing date of the instant application (i.e., 12/26/2018). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Accordingly, for the reasons presented above, Claims 1-8 and 10-20 are allowed.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A. HANSELL Jr. whose telephone number is (571)270-0615.  The examiner can normally be reached on Mon - Fri 9 am- 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/RICHARD A HANSELL  JR./Primary Examiner, Art Unit 2486